 



Exhibit 10.60
2006 Base Salaries for Named Executive Officers

          Name and Title   Salary  
James H. Sabry
       
Chief Executive Officer
  $ 435,000  
Robert I. Blum
       
President
  $ 350,000  
Andrew A. Wolff
       
Senior Vice President, Clinical Research and Development and Chief Medical
Officer
  $ 340,000  
Sharon A. Surrey-Barbari
       
Senior Vice President, Finance and Chief Financial Officer
  $ 320,000  
David J. Morgans, Jr.
       
Senior Vice President, Pre-Clinical Research and Development
  $ 300,000  

5